DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant amended claims 1, 5, 11, and 14.
3.	Applicant canceled claims 2-4, 7-9, and 15.

Allowable Subject Matter
4.	Claims 1, 5-6, 10-14 are allowed.
5.        The following is an examiner’s statement of reasons for allowance:
 With respect to claims 1 and 14, the closest prior art record, Fujishiro (US 9,699,702) teaches a method for performing, by a master node, a secondary node change procedure from a source secondary node to a target secondary node in a wireless communication system, wherein the secondary node change procedure is initiated by the source secondary node, the method comprising:
receiving, by a master node from the source secondary node, a secondary node change request message which includes 1) an identifier (ID) of the target secondary node, 2) information on protocol data unit (PDU) sessions to be offloaded to the target secondary node, and 3) secondary cell group (SCG) configuration information:
the target secondary node, a secondary node addition request message which includes 1) the information on the PDU sessions to be offloaded to the target secondary node, and 2) the SCG configuration information:
However, Fujishiro alone or in combination fails teaches or fairly suggest;
receiving, by the master node from the target secondary node, a secondary node addition request acknowledge message which includes 1) a list of accepted PDU sessions and rejected PDU sessions among the PDU sessions, 2) a SCG configuration of the target secondary node, and 3) data forwarding addresses for the accepted PDU sessions:
transmitting, by the master node to a user equipment, a radio resource control (RRC) connection reconfiguration message including the SCG configuration of the target secondary node: and
transmitting, by the master node to the source secondary node, a secondary node change request acknowledge message which includes the list of the accepted PDU sessions.

Dependent claims 5-6, and 10-13 are allowable for the same reason as set forth above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL T VU whose telephone number is 
(571)272-8131.  The examiner can normally be reached on 8:00AM to 6:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles N. Appiah can be reached on 571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-272-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MICHAEL T VU/
Primary Examiner, Art Unit 2641